186 S.W.3d 694 (2006)
Perry Andrew PIPPILLION, Appellant
v.
The STATE of Texas, Appellee.
No. 10-04-00264-CR.
Court of Appeals of Texas, Waco.
April 5, 2006.
Bryan S. Laine, Beaumont, for appellant.
Tom Maness, Jefferson County District Attorney, Beaumont, for appellee.
Before Chief Justice GRAY, Justice VANCE, and Justice REYNA.

ORDER
PER CURIAM.
Appellant's court appointed attorney filed an Anders brief and a motion to withdraw as counsel. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
As an exception to this Court's order in Enriquez v. State, 999 S.W.2d 906, 907-08 (Tex.App.-Waco 1999, order), this Court may grant a motion to withdraw when appointed counsel files an Anders brief. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.1991); see also Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005). Therefore, appointed counsel's motion to withdraw is granted.
New counsel has appeared and has filed a brief on Appellant's behalf. The case will be submitted in due course for consideration by the Court.
Justice VANCE, concurring with a note.[*]
NOTES
[*]  "(Note by Justice Vance: I agree to grant the motion to withdraw, but if we are going to retreat from our holding in Enriquez, we should say so. Neither Stafford nor Bledsoe actually addresses the authority of a court of appeals to permit a lawyer to withdraw. I think it is time to re-visit our Enriquez holding.)"